DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the support surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner will interpret the claimed “support surface” to mean “the platform” of claim 14, or “a support surface of the platform” in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aune (10,741,158) in view of Mitchell (7,467,687).
	With respect to claim 1, Aune teaches a sound attenuating enclosure (Figure 4, #404) defining an interior space, formed by a plurality of composite panels (100A+-D – note not all panels are labeled) comprising: a frame (408) comprising a plurality of elongate frame members coupled to one another (also see Frame in Figure 13, #1302), wherein the frame (408/1302) defines an inner side facing toward the interior space and an outer side facing away from the interior space (clearly seen); an outer skin (104) secured to the outer side of the frame (#408 – Col. 5, Lines 53-56; Col. 6, Lines 11-16); an inner skin (102) secured to the inner side of the frame (408); and a sound insulation layer (110) disposed between the outer skin (104) and the inner skin (102) and between at least a pair of the frame members (408/1302).  
	Although Aune teaches that sound insulation layer #110 can be made from any type of sound insulation know in the art (Col. 4, Lines 11-17), Aune fails to explicitly teach wherein the sound insulation layer is a foam layer.  
	Mitchell teaches a similar sound attenuating enclosure (see title, Figures 2 and 4), having a similar panel member (panel structure of Figure 4, see Figure 2 for more detailed component labeling) having an outer skin (48), an inner skin (50), and a foam sound insulation layer (66 – Col. 4, Lines 5-11) disposed between the outer skin (168) and the inner skin (50).
	Because Aune teaches that sound insulation layer #110 can be made from any type of sound insulation know in the art (Col. 4, Lines 11-17), and Mitchell teaches that a known sound insulation material for use in a similar sound attenuating panel/enclosure arrangement includes a foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aune, with the apparatus of Mitchell to provide simple substation of one known sound insulation material for another, to provide the predictable result of the foam material of Mitchell being suitable for use a known type of sound insulation (see Mitchell, Col. 4, Lines 5-11).  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 2, Aune teaches wherein the plurality of composite panels (Figure 4, #100A-D – note many of the panels are not labeled in Figure 4) comprises four wall panels (defined by four sides of enclosure #404) and a ceiling panel (see panel #100A), wherein each of the wall panels abuts with two adjacent wall panels and the ceiling panel abuts with each of the wall panels (clearly seen in Figure 4, also see Figure 6).  
	With respect to claim 3, Mitchell teaches wherein the outer skin (48) and the inner skin (50) comprise fiberglass reinforced polymer skin (Col. 3, Lines 29-36).  
	With respect to claim 4, Aune teaches wherein the plurality of elongate frame (408/1302) members comprises rigid tubing (Col. 6, Lines 11-16 – note square iron is considered to be equivalent to tubing).  
	With respect to claim 5, Aune and Mitchell are relied upon for the reason and disclosures set forth above.  Auna further teaches wherein the rigid tubing comprises iron tubing (Col. 6, Lines 11-16 – note square iron is considered to be equivalent to tubing).  Aune and Mitchell fail to explicitly teach wherein the rigid tubing comprises aluminum tubing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the rigid tubing comprises aluminum tubing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 8, Mitchell teaches further comprising a first insulation layer (Figures #2/4 - best seen in Figure 2, could be layer of #56 adjacent to layer #60, outermost layer of layers #38 – note #12 is an outer side/space and #24 is an inner side/space) coupled to the inner skin (50) of the plurality of composite panels, wherein the first insulation layer (56/38) comprises an outer surface facing away from the interior space (24) and an inner surface facing toward the inner space (24).  
	With respect to claim 9, Mitchell teaches further comprising a first isolating member (could be #60 or middle one of layers #38) coupled to the inner surface of the first insulation layer (56/outermost of #38).  
	With respect to claim 10, Mitchell teaches further comprising a second insulation layer (innermost of layers #38) coupled to the first isolating member (60/middle one of layers #38), opposite the first insulation layer (56/outermost of #38), wherein the second insulation layer (innermost of layers #38) comprises an outer surface facing away from the interior space (24) and an inner surface facing toward the inner space.  
	With respect to claim 11, Mitchell teaches further comprising a second isolating member (34) coupled to the inner surface of the second insulation layer (innermost of layers #38).  
	With respect to claim 12, Mitchell teaches wherein the second isolating (34) member comprises a plurality of perforations (36 – best seen in Figure 2) extending therethrough.  
	With respect to claim 13, Mitchell teaches wherein the first insulation layer (outermost of #38) is coupled to the inner skin (50) with a plurality of first attachment members (32/58), wherein the second insulation layer (innermost of layers #38) is 885034-v5/3385-0030018coupled to the first isolating member (middle one of layers #38) with a plurality of second attachment members (42/44), and wherein the first attachment members (32/58) are offset from the second attachment members (42/44).  
	With respect to claim 14, Aune teaches a system (Figure 4), comprising: a platform (defined by floor of enclosure #404 – Col. 5, Lines 56-59); a sound attenuating enclosure (Figure 4, #404) disposed on the platform that defines an interior space; and a fluid flow inducing device (418) disposed on the platform within the interior space (clearly seen); wherein the sound attenuating enclosure (404) comprises: a frame (408) comprising a plurality of elongate frame members coupled to one another (also see Frame in Figure 13, #1302), wherein the frame (408/1302) defines an inner side facing toward the interior space and an outer side facing away from the interior space (clearly seen); an outer skin (104) secured to the outer side of the frame (#408 – Col. 5, Lines 53-56; Col. 6, Lines 11-16); an inner skin (102) secured to the inner side of the frame (408); and a sound insulation layer (110) disposed between the outer skin (104) and the inner skin (102) and between at least a pair of the frame members (408/1302).  
	Although Aune teaches that sound insulation layer #110 can be made from any type of sound insulation know in the art (Col. 4, Lines 11-17), Aune fails to explicitly teach wherein the sound insulation layer is a foam layer.  
	Mitchell teaches a similar sound attenuating enclosure (see title, Figures 2 and 4), having a similar panel member (panel structure of Figure 4, see Figure 2 for more detailed component labeling) having an outer skin (48), an inner skin (50), and a foam sound insulation layer (66 – Col. 4, Lines 5-11) disposed between the outer skin (168) and the inner skin (50).
	Because Aune teaches that sound insulation layer #110 can be made from any type of sound insulation know in the art (Col. 4, Lines 11-17), and Mitchell teaches that a known sound insulation material for use in a similar sound attenuating panel/enclosure arrangement includes a foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aune, with the apparatus of Mitchell to provide simple substation of one known sound insulation material for another, to provide the predictable result of the foam material of Mitchell being suitable for use a known type of sound insulation (see Mitchell, Col. 4, Lines 5-11).  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 15, Mitchell teaches wherein the outer skin (48) and the inner skin (50) comprise fiberglass reinforced polymer skin (Col. 3, Lines 29-36).   
	With respect to claim 16, Mitchell teaches further comprising a first insulation layer (Figures #2/4 - best seen in Figure 2, could be layer of #56 adjacent to layer #60, outermost layer of layers #38 – note #12 is an outer side/space and #24 is an inner side/space) coupled to the inner skin (50) of the plurality of composite panels, wherein the first insulation layer (56/38) comprises an outer surface facing away from the interior space (24) and an inner surface facing toward the inner space (24); 
	a first isolating member (could be #60 or middle one of layers #38) coupled to the inner surface of the first insulation layer (56/outermost of #38); 
	a second insulation layer (innermost of layers #38) coupled to the first isolating member (60/middle one of layers #38), opposite the first insulation layer (56/outermost of #38), wherein the second insulation layer (innermost of layers #38) comprises an outer surface facing away from the interior space (24) and an inner surface facing toward the inner space;
	a second isolating member (34) coupled to the inner surface of the second insulation layer (innermost of layers #38).  
	With respect to claim 17, Mitchell teaches wherein the second isolating (34) member comprises a plurality of perforations (36 – best seen in Figure 2) extending therethrough.  
	With respect to claim 18, Mitchell teaches wherein the first insulation layer (outermost of #38) is coupled to the inner skin (50) with a plurality of first attachment members (32/58), wherein the second insulation layer (innermost of layers #38) is 885034-v5/3385-0030018coupled to the first isolating member (middle one of layers #38) with a plurality of second attachment members (42/44), and wherein the first attachment members (32/58) are offset from the second attachment members (42/44).  
	With respect to claim 19, Aune teaches wherein the support surface (defined floor/platform of enclosure #404 – Col. 5, Lines 56-59) is mounted to a trailer (410) that is configured to be pulled by a truck (Col. 4, Lines 23-32).  
Claims 6-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aune (10,741,158) in view of Mitchell (7,467,687), as applied to claims 1 and 16 above, and further in view of Proksch (3,762,489).
	With respect to claim 6, Aune teaches comprising: an opening (Figures 2 and 4, opening accommodating louver assembly #200A/B in enclosure #404) configured to provide fluid communication between the interior space and an environment surrounding the enclosure; and a louver assembly (200A/B) mounted within the opening, wherein the louver assembly comprises:  885034-v5/3385-0030017a plurality of louvers (206/208) extending across the opening.  
	Aune and Mitchell fail to teach wherein each of the plurality of louvers comprises an internal cavity, and insulation disposed within the cavity.  
	Proksch teaches a similar louver assembly (Figures 5-6) including a plurality of louvers (79) extending across an opening, wherein each of the plurality of louvers (79) comprises an internal cavity (defined by space accommodating acoustic material #83), and insulation disposed (83) within the cavity, “such that noise generated within the enclosure …being partially absorbed by the surfaces of the baffle/louver (Col. 4, Lines 44-47).”  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aune as modified, with the apparatus of Proksch in order to increase noise absorption capabilities of the device.
	With respect to claim 7, Aune and Proksch teach wherein each of the plurality of louvers (Aune, #206/208; Proksch, #79) comprises an outer side facing away from the interior space and an inner side facing toward the interior space (Aune, Col. 5, Lines 24-30; Proksch, see Figures 5-6), wherein the inner side of each of the plurality of louvers (Proksch, #79) comprises a plurality of perforations (Proksch, #81 – Col. 4, Lines 31-35) extending therethrough.  
	With respect to claim 20, Aune teaches comprising: an opening (Figures 2 and 4, opening accommodating louver assembly #200A/B in enclosure #404) configured to provide fluid communication between the interior space and an environment surrounding the enclosure; and a louver assembly (200A/B) mounted within the opening, wherein the louver assembly comprises:  885034-v5/3385-0030017a plurality of louvers (206/208) extending across the opening.  
	Aune and Mitchell fail to teach wherein each of the plurality of louvers comprises an internal cavity, and insulation disposed within the cavity.  
	Proksch teaches a similar louver assembly (Figures 5-6) including a plurality of louvers (79) extending across an opening, wherein each of the plurality of louvers (79) comprises an internal cavity (defined by space accommodating acoustic material #83), and insulation disposed (83) within the cavity, “such that noise generated within the enclosure …being partially absorbed by the surfaces of the baffle/louver (Col. 4, Lines 44-47).”  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aune as modified, with the apparatus of Proksch in order to increase noise absorption capabilities of the device.
	With respect to claim 21, Aune and Proksch teach wherein each of the plurality of louvers (Aune, #206/208; Proksch, #79) comprises an outer side facing away from the interior space and an inner side facing toward the interior space (Aune, Col. 5, Lines 24-30; Proksch, see Figures 5-6), wherein the inner side of each of the plurality of louvers (Proksch, #79) comprises a plurality of perforations (Proksch, #81 – Col. 4, Lines 31-35) extending therethrough.  
	With respect to claim 22, Aune teaches wherein the body of each louvers (206/208) overlaps with the body of each immediately adjacent louver across the opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to system and methods for attenuating sound are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837